Dissenting Opinion.
Fenner, J.
The value of legal principles consists in their practical application.
We have held that a check operates as an assignment of the fund upon which it was drawn, perfect, as between the drawer and payee, from the moment of delivery, and binding on the bank as soon as it is notified thereof by the presentment of the check. Gordon vs. Mischler, 34 An. 604; Daniell’s Neg. Inst., Secs. 1638, 1643.
This entirely removes the case from the application of those authorities which are based on the contrary principle that a cheek is a *60mere mandate, revocable by the drawer and not binding on the bank until accepted by the latter.
All authorities, which hold the view taken by this court, agree as a logical consequence that the death of the drawer operates no change in the rights of the parties.
Mr. Morse says: “ It is perfectly clear that, where a check operates as an assignment, the death Of the drawer will not revoke it. Whether it be with or without consideration, a right once vested can not be divested by the death of the party from whom it was acquired.” Morse on Banks and Banking, Sec. 400.
Mr. Daniells says: “The idea that the death of the drawer of a check given to a payee for value operates a revocation is, as it seems to us, a total misconception of the law. * The drawer is deemed the principal debtor; and it is anomalous to hold that his death in any wise lessens his obligations or the rights of the bank to pay it when given for value.” Daniell Neg. Inst., Sec. 1618, B. and Note.
Prof. Parsons takes the same view: “The right on the part of the drawee to complete the assignment would seem to be a privilege of his own, and it is somewhat difficult to see how the death of the drawer can affect it.” 2 Parsons’ Notes and Bills, 287, Note.
In the case of Gordon vs. Muehler above cited, we assimilated a a check to the transfer or assignment of an incorporeal right, saying: “ It will not be disputed that a written order by a creditor, addressed to a debtor, directing him to pay to a third person a debt due to the former, accompanied by due notice to the debtor, would comply with all the requirements imposed by our Civil Code, Arts. 2642 to 2654, forthe valid giving of title, delivery and complete assignment of the credit or incorporeal right referred to in the order. The check, its presentation, protest, and the written notice herein given, unequivocally fulfil all these requirements.”
If the death of the drawer of. a check would operate to destroy the right of the payee to perfect his assignment by giving notice to the bank, the death of the assignor of any pother incoporeal right would have a like effect.
There is certainly no authority for such a proposition in our jurisprudence, and the French courts and commentators agree that the death of the assignor of an incorporeal right has no such effect, and *61that notwithstanding the same the assignee preserves intact his right to perfect his assignment by giving notice to the debtor. Journal du Palais, 1837, 1, p. 431; Id., 1841, 2, p. 715; 24 Laurent, No. 494; 4 Aubry & Rau 429.
A reference to these authorities will show that all the reasons assigned in the majority opinion touching the intervention of the rights of creditors as resulting from the death, etc., are considered and disposed of. They also refer to Article 3363 of our Oode (O. N. 2146), which refuses effect to mortgages inscribed after the death, as declaring an exceptional principle not to be extended beyond its terms, and hold that the failure to make such provision with refers enee to notice of assignment of incorporeal rights exempts the latter from a like regulation.
I do not think the provisions of our law on the subject of giving in payment have any application. They apply to the giving in payment of things other than money. A check is an order for the payment of money, and is a mere vehicle or process for effecting a payment in money.
Moreover, I think the delivery referred to in Article 2656 is the delivery as between the transferrer and transferee, which, under Article 2642, takes place “ by the giving of title.”
I dissent.